Title: Cotton Tufts to Abigail Adams, 20 December 1789
From: Tufts, Cotton
To: Adams, Abigail


        
          Boston Decr. 20 1789
          Dear Cousin
        
        Yours of the 22d. I recd. on Sunday last, by Gen Lincoln— the several Articles You requested me to procure I shall collect as soon as possible— I have made Enquiry for Butter but have not met with any that is good a considerable Quantity has been sent to New York by a Vessel that saild a day or two past— It is somewhat doubtful whether I shall be able to buy the Hams already prepared, if not shall engage them so as to send them in Season for Your use— Barnard is expected every moment
        It was hinted to me by a Friend, that Governor. H——k considered himself as somewhat neglected by Mr. Adams; having invited Mr. A—— to dine with him (at a Time when He invited the President—) Mr. A. accepted the Invitation, but did not attend—& tho Mr. H. saw him afterwards, He made no Excuse nor did He send any Billet of Excuse—& it was further added that Mr. A. did not call on Him when He left the State— I have just mentiond this—not that I suppose it a Matter of the highest Consequence—but imagine that it must be a matter which if explaind, would remove all Suspicion, as well an Imputation of Neglect— I shall write further a few Days hence, have now only Time to say that I am with great Sincerity Yr. affect Friend
        
        Cotton Tufts
         Beg the Favour of You to forward the Letter to Mrs. Rutgers—who is the Executr. of Dr. Crosbys Will—
      